     Case 1:18-cv-00046-DAD-BAM Document 19 Filed 07/16/20 Page 1 of 1

 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT

 5                               EASTERN DISTRICT OF CALIFORNIA

 6

 7    PHILLIP BONNETTE, et al.,                     Case No. 1:18-cv-0046-DAD-BAM
 8                       Plaintiffs,
                                                    ORDER REGARDING NOTICE OF
 9           v.                                     VOLUNTARY DISMISSAL
10    LELAND ROSS DICK, et al.,
                                                    (Doc. No. 18)
11                       Defendants.
12

13

14          Plaintiffs Phillip Bonnette and Linda Faye Grant-Jones (“Plaintiffs”) are proceeding pro se

15   and in forma pauperis in this action against Defendants Leland Ross Dick, Michael Herbert

16   Crowley, Ronald James Works, the Fresno County Sheriff Margaret Mims, Kevin Lolkus, Daniel

17   Epperly, Sean Quinn, Sergeant Hansen, and John Epickson.

18          On July 14, 2020, Plaintiffs filed a notice of dismissal without prejudice as to Defendant

19   Leland Ross Dick under Federal Rule of Civil Procedure 41. (Doc. No. 18.) In light of the notice

20   of dismissal, Defendant Leland Ross Dick is dismissed from this action by operation of law

21   without further order from the Court. Fed. R. Civ. P. 41(a)(1)(A)(i). The Clerk of Court is

22   directed to terminate only this defendant on the docket.

23
     IT IS SO ORDERED.
24

25      Dated:     July 16, 2020                                /s/ Barbara   A. McAuliffe         _
                                                       UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                       1
